t c memo united_states tax_court freres lumber co inc petitioner v commissioner of internal revenue respondent docket no filed date philip n jones stephen j klarquist and richard w miller for petitioner brenda m fitzgerald for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner had deficiencies in federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for in an amended answer respondent asserts that petitioner has deficiencies in federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for after concessions we must decide the following issues whether the fair_market_value of three covenants not to compete on date is dollar_figure as petitioner contends dollar_figure as respondent contends or some other amount we hold that it is dollar_figure whether the fair_market_value of certain land on date is dollar_figure as petitioner contends dollar_figure as respondent contends or some other amount we hold that it is dollar_figure whether the fair market values of buildings and improvments equipment and rolling_stock on date are dollar_figure dollar_figure million and dollar_figure respectively as petitioner contends or dollar_figure dollar_figure million and dollar_figure respectively as respondent contends and as petitioner reported on its return we hold that they are dollar_figure for buildings and improvements dollar_figure million for equipment and dollar_figure for rolling_stock whether the fair_market_value of goodwill on date is zero as petitioner contends dollar_figure as respondent contends or some other amount we hold that it is zero section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner is an oregon corporation the principal_place_of_business of which is in lyons oregon petitioner operated sawmills and wood veneer mills in north santiam canyon in western oregon the freres family owned a controlling_interest in petitioner the common_stock of petitioner was owned as follows dollar_figure percent by robert t freres dollar_figure percent by theodore f freres and dollar_figure percent by doris wipper not otherwise identified robert t freres jr son of robert t freres began to manage petitioner in he and petitioner's owners were officers of petitioner robert t freres jr was the vice president of petitioner in robert t freres jr 's grandfather established petitioner in to operate a sawmill in the late 1950's the freres family dismantled the sawmill and began to manufacture veneer they added a second veneer mill in and a stud mill in in they leased a plywood mill and a veneer plant before date they operated a large log veneer mill a small log veneer mill and a stud mill these mills were in lyons oregon about miles from the walker mills see par b-2 below they own a trucking company to haul their products before date petitioner bought to percent of its lumber from public timber sales primarily from the u s forest service forest service and the bureau of land management blm petitioner also bought timber from the state of oregon before date petitioner had major competitors for public timber petitioner's primary competitors were the walkers see par b below and young morgan b the walker family and the walker business until the walker family owned and operated two forest product companies in the north santiam canyon in oregon the walker family references to the walker family are to donald clayton walker d c walker his wife mary walker and their daughter donna lee bebout bebout the walker family competed with the freres family in the forest products business in north santiam canyon on date d c walker wa sec_62 mary walker wa sec_65 and bebout wa sec_37 each member of the walker family was in good health on date a d c walker d c walker was born in he graduated from high school but had no further formal education he ran his family's business and made all of the important business decisions he worked at least hours per week on his family businesses in d c walker and two other people bought a sawmill moved it to lyons oregon and formed cedar lumber inc cedar lumber d c walker enterprises inc an s_corporation bought cedar lumber in d c walker started the lyons veneer partnership in d c walker had good relationships with suppliers and customers we discuss d c walker enterprises inc and lyons veneer further at par b-2 below before date d c walker had a friendly but competitive relationship with the freres family he did not have a social or business relationship with the freres family after date b mary walker mary walker was born in she went to business school she first worked as a secretary and bookkeeper she did estimating for a ford automobile agency and the u s government she later did office work for a lumber mill and retail lumber yard in she and her family founded cedar lumber she did the office work including the inventory payroll and books for cedar lumber mary walker never bid for timber or sold products she did not routinely work for lyons veneer when she did she helped with log inventories by she had stopped working full time because of her age she did not do much with her family's businesses after mary walker was not employed in c donna lee bebout bebout was born in she worked for cedar lumber during the summers when she was in high school before she worked as a secretary for the owner of ruble forest products in eugene oregon she worked part time in the forest products industry when her son kyle was born she began to work for lyons veneer in date during the years before date bebout did the bookkeeping for lyons veneer in her home she had lyons veneer's checkbook she did some management or supervisory work for lyons veneer lyons veneer paid her about dollar_figure to dollar_figure per month bebout was a vice president of d c walker enterprises inc and was on the board_of directors in when her father was out of town bebout sometimes answered questions about d c walker enterprises inc and signed papers for the corporation she also did some clerical work for d c walker enterprises inc bebout had no plans to compete against petitioner even if she had not signed a covenant_not_to_compete to compete with petitioner bebout would need the help of someone more knowledgeable about the forest products business than she is d brent walker brent walker is the son of d c and mary walker he was estranged from his parents in the 1980's brent walker operated a company called thomas creek lumber logging co he previously had an interest in the lyons veneer partnership described in par b-2-b below owned by the walker family there was litigation between brent walker and his parents and sister a court not specified in the record decided that brent walker's interest in the lyons veneer partnership had terminated in date thomas creek lumber logging co bid on public timber sales but did not own a mill brent walker bought timber and paid subcontractors to harvest it he sold some logs he also leased manufacturing time at a veneer plant he milled lumber at the brazier lumber co in molalla oregon into metric sizes for export to japan the walker entities before date the walker family owned and operated d c walker enterprises inc and lyons veneer a partnership in north santiam canyon we refer to d c walker enterprises inc and lyons veneer as the walker entities the walker entities were in the business of logging manufacturing veneer and lumber and related activities they bought and performed timber contracts the walker entities were smaller than the companies with which they competed a d c walker enterprises inc d c walker formed d c walker enterprises inc in d c walker enterprises inc bought cedar lumber in on date d c walker mary walker and bebout each owned one-third of the stock of d c walker enterprises inc before date d c walker enterprises inc manufactured forest products it sold mostly soft white woods to customers in the orient it did not sell products in competition with petitioner customers from the orient wanted high-quality lumber cut to precise metric measurements petitioner did not have that capability b lyons veneer d c walker started lyons veneer in on date bebout owned percent of lyons veneer and d c and mary walker owned the other percent lyons veneer competed against petitioner willamette industries and many others before date petitioner the walker entities young morgan and frank lumber were the primary competitors before date lyons veneer sold almost all of its finished product to alpine veneer lyons veneer did not process soft white woods c sources of timber for the walker entities the walker entities obtained logs from the forest service blm the state of oregon and private sources most of its logs came from the forest service lyle sanders and d c walker managed timber procurement for the walker entities d the walker entities' employees d c walker enterprises inc employed about people before date lyons veneer employed to people before date there was no union representation at the walker entities before date c sale of public timber in the north santiam canyon area in the mid to late 1980's generally sales of public timber were advertised in newspapers the forest service blm and the state of oregon usually mailed prospectuses to persons and businesses in the industry timber offered for sale had a minimum bid price buyers who submitted a sealed bid and submitted a bid bond or a downpayment could bid at an oral auction it was not necessary to own a sawmill or veneer mill to bid on public timber sales the public agency offering the timber for sale conducted an oral auction the highest bidder from the floor won the oral auction if there were no oral bids the highest sealed bid won the auction the forest service estimated the number of board feet in a timber contract the winning bidder paid an amount based on the volume of timber actually harvested the volume of timber sold was normally measured in thousands of board feet mbf the blm sold timber on a lump-sum basis buyers bid on an mbf basis the winning bidder applied the blm volume estimate and paid a lump sum the state of oregon sold its timber by oral auction until around around the state switched to sealed bids the state sold timber primarily on a lump-sum basis and occasionally on a per-unit basis d north santiam canyon timber market in the late 1980's the forest products industry is cyclical timber prices were high and contracts were for long terms in the late 1970's prices fell in the early 1980's from to many mills closed because they were saddled with commercially impractical contracts timber costs rose in and foretelling increased competition for timber the federal government issued forest plans which stated the amount of timber it intended to harvest each year for years the draft plans in the late 1980's showed to percent reductions it was widely known in the industry that the northern spotted owl had been petitioned for listing as an endangered species under the endangered species act of publaw_93_205 87_stat_884 current version pincite u s c secs late in many mills closed in and early in congress passed the timber contract payment modification act publaw_98_478 98_stat_2213 which gave timber companies more time to harvest timber from the old high price contracts of the late 1970's and the early 1980's before timber prices fell e petitioner's purchase of the walker entities' asset sec_1 events leading to the sale of the walker entities' assets in d c walker told mary walker that he was getting older and might like to do something else at that time he had no plans for his future but he was not ready to retire in the freres family and d c walker discussed a sale of the walker entities but did not agree in date d c walker believed that a shortage of logs would cause trouble in the forest products industry in the future he believed the industry was beginning to decline and that it would be a good time to sell the walker entities petitioner wanted to buy the walker entities at that time petitioner wanted to obtain a noncompetition agreement for d c walker from the first time it expressed an interest in buying the walker entities d c walker handled the sale for the walker entities he had a price of dollar_figure million in mind petitioner agreed to that price without negotiations d c walker did not care how the purchase_price was allocated to the various assets and did not negotiate those allocations with petitioner petitioner's valuation of assets without involvement by d c walker petitioner allocated the purchase_price to the various assets robert t freres robert t freres jr and theodore f freres allocated the purchase_price for petitioner petitioner carefully calculated the value of forest service timber contracts it bought from the walker family before it agreed to the sale the fair_market_value of forest service timber contracts that petitioner bought from the walker entities was dollar_figure million on date petitioner did not buy other walker timber contracts that it believed had an excessive contract_price petitioner used the fair_market_value of the timber contracts in its allocation before date petitioner's owners and officers often attended used equipment auctions and regularly reviewed sales brochures for used equipment they knew the fair market values of used equipment and rolling_stock that were similar to the equipment and rolling_stock petitioner bought from the walker family petitioner examined the real_property and estimated the value of the land and buildings a solid_waste disposal site was on the premises and part of the property was contaminated with a toxic chemical robert t freres jr told larry smith smith freres' certified_public_accountant the final purchase_price allocation smith then told the freres' attorney richard miller miller miller inserted that allocation in the walker sale agreement neither party to the sale prepared a list of physical assets to be sold petitioner allocated the purchase_price to the assets in the walker sale agreement as follows d c walker enterprises inc land buildings and improvements equipment rolling_stock dollar_figure big_number big_number big_number lyons veneer building and improvements equipment rolling_stock big_number big_number big_number covenants not to compete d c walker mary walker donna lee bebout big_number big_number big_number u s forestry service timber sale contracts big_number big_number total terms of the agreement in the walker sale agreement petitioner bought most of the assets used by the walker entities for dollar_figure petitioner also bought other log inventories for an additional price petitioner did not buy from the walker entities accounts_receivable cash notes receivable the business names of lyons veneer and d c walker the corporate name of d c walker enterprises inc business records certain vehicles and some unprofitable forest service timber sale contracts covenants not to compete the walker family agreed to sign covenants not to compete with petitioner the covenants prohibited d c walker mary walker and bebout from participating or engaging in the same business as or any business similar to petitioner's within miles of lyons oregon for years the covenants prohibited the walkers from encouraging any prior employees suppliers or customers of walker entities to curtail or reduce their employment or business dealings with petitioner payments were combined into one payment schedule and promissory note if petitioner did not make payments under the agreement the walker family would not be bound by the covenant until the price of the covenant was paid in full payment petitioner made a downpayment of dollar_figure million and signed a dollar_figure note secured_by a_trust deed and uniform commercial code financing statements petitioner made the promissory note payable to d c walker enterprises inc events after the sale d c walker had no future plans when he sold the walker entities he went to washington state to bid on timber he also unsuccessfully tried to buy a mill in olympia washington buying the walker entities' assets helped petitioner to enter the export lumber market the sumitomo forestry co sumitomo was one of the walker entities' customers sumitomo was not a customer of petitioner before the walker asset sale but was after it the walker entities remained obligated to perform the timber contracts that petitioner did not buy from them after the sale the walker entities owed more than dollar_figure million to the government for timber sales however the walker entities could harvest the timber under those timber contracts and sell the logs the walker entities agreed to terminate their employees the day before the sale petitioner rehired about one-half of the employees from the walker entities the walkers’ tax_court case for taxable_year the commissioner proposed adjustments to the individual tax returns of d c and mary walker and bebout for taxable_year the commissioner determined that part of the value assigned by each of them to the covenants not to compete should be reallocated to land and going-concern value each of them contested the adjustments by petitioning the tax_court but later conceded the adjustments in full they each later filed amended returns to be consistent with the adjustments the tax impact of the adjustments was essentially neutral f petitioner's income_tax returns petitioner timely filed its federal_income_tax returns for taxable years ending date and petitioner's allocation of assets on its returns was consistent with its allocation in the written_agreement opinion a fair_market_value of the covenants not to compete on date positions of the parties and burden_of_proof respondent determined that the fair_market_value of the covenants not to compete was dollar_figure on date in an amendment to answer respondent asserts that the value was dollar_figure petitioner contends that the total value of the three covenants was dollar_figure million dollar_figure million for d c walker dollar_figure for mary walker and dollar_figure for bebout as allocated by petitioner on the sale agreement and reported on its federal_income_tax returns alternatively based on petitioner's expert's opinion petitioner contends that the total value was dollar_figure respondent's determination is presumed to be correct and petitioner bears the burden of proving that respondent's determination is incorrect rule a 290_us_111 thus petitioner bears the burden of proving that the covenants are worth more than dollar_figure respondent bears the burden of proving that the covenants are worth less than dollar_figure because that was the value of the covenants not to compete respondent determined in the notice_of_deficiency rule a valuation of covenants not to compete a taxpayer generally may amortize intangible assets over their useful lives sec_167 91_tc_463 affd without published opinion 900_f2d_266 11th cir to be amortizable an intangible asset must have an ascertainable value and a limited useful_life the duration of which can be ascertained with reasonable accuracy 507_us_546 ___ 113_sct_1670 n a covenant_not_to_compete is an intangible asset that has a limited useful_life and therefore may be amortized over its useful_life 84_tc_21 the amount a taxpayer allocates to a covenant_not_to_compete is not always controlling for tax purposes 52_tc_367 affd per curiam 451_f2d_173 9th cir we strictly scrutinize an allocation if the parties do not have adverse tax interests because adverse tax interests deter allocations which lack economic reality see 636_f2d_1139 6th cir affg per curiam tcmemo_1978_496 61_tc_461 52_tc_255 affd 422_f2d_198 5th cir 29_tc_1193 affd per curiam 271_f2d_267 5th cir 25_tc_387 28_bta_64 a covenant_not_to_compete must have economic reality ie some independent basis in fact or business reality so that reasonable persons might bargain for the agreement 810_f2d_562 6th cir affg tcmemo_1985_53 294_f2d_52 9th cir affg 34_tc_235 o'dell co v commissioner supra pincite courts apply numerous factors in evaluating a covenant_not_to_compete these include a the seller's ie covenantor's ability to compete b the seller's intent to compete c the seller's economic resources d the potential damage to the buyer posed by the seller's competition e the seller's business expertise in the industry f the seller's contacts and relationships with customers suppliers and others in the business g the buyer's interest in eliminating competition h the duration and geographic scope of the covenant and i the seller's intention to remain in the same area 693_f2d_618 6th cir affg tcmemo_1981_344 608_f2d_485 598_f2d_464 5th cir affg tcmemo_1976_249 355_f2d_319 9th cir 314_f2d_1 9th cir affg tcmemo_1961_170 schulz v commissioner supra 79_tc_72 affd aftr 2d ustc par 10th cir 76_tc_239 o'dell co v commissioner supra pincite 49_tc_131 45_tc_380 d c walker's covenant_not_to_compete d c walker had the experience and ability to compete with petitioner he had nearly years of experience in the forest products industry he had ably competed with petitioner since he substantially contributed to the success of the walker entities d c walker had good contacts and relationships with suppliers and customers robert t freres jr credibly testified that petitioner wanted to eliminate d c walker from competition he and d c walker testified that competition from d c walker could damage petitioner we believe that their testimony is substantially true and is generally supported by the record d c walker's covenant was limited to years and to a 140-mile radius around lyons oregon we think these limits were reasonably intended to keep d c walker from competing with petitioner d c walker intended to and did continue to live and work in north santiam canyon d c walker had financial resources available to compete with petitioner petitioner paid the walker family a dollar_figure million downpayment with petitioner owing them the balance the walkers kept some high-cost timber contracts that petitioner believed were money losers after the sale the walker entities owed more to the government for timber contracts than the purchase_price for the walker assets however the walkers owned the timber in those contracts respondent conceded that d c walker's age and health did not impede him from competing he unsuccessfully bid on timber in washington state and tried to buy a mill near olympia washington these facts favor petitioner respondent points to the fact that d c walker told mary walker that he was getting older and might want to do something different he testified that at the time of the walker asset sale he had no thoughts about what he would do after the sale he said that he would not retire and he did not at the time of trial he had a partnership with bebout which operated a construction business and a sand and gravel pit we conclude respondent conceded that d c walker was in good health in even though he had had lung cancer surgery several years before the walker asset sale that the facts favoring petitioner outweigh the facts upon which respondent relies mary walker's covenant_not_to_compete we believe mary walker lacked the technical expertise needed to compete with petitioner she had done office work in the forest products industry for many years but she had not bid for timber sold products or supervised operations petitioner's expert paul clausen clausen of business valuation research inc of portland oregon testified that mary walker did not contribute much to the walker entities there is no convincing evidence that mary walker's competition would damage petitioner or that she had the kind of business relationships with suppliers and customers that would enable her to compete with petitioner there is no credible_evidence that petitioner had a genuine interest in eliminating mary walker as a competitor in mary walker was no longer doing much with the walker entities she did not say that she wanted to compete there is no convincing evidence that she intended to compete these factors favor respondent petitioner relies on the facts that in mary walker wa sec_65 and in good health had financial resources and had a covenant that was limited to years and to a 140-mile radius around lyons oregon we think these limits would have reasonably kept mary walker from competing with petitioner she intended to live in the area these facts are not enough show that her covenant_not_to_compete had economic reality bebout's covenant_not_to_compete in bebout wa sec_37 and in good health she had worked in the forest products industry for many years she handled some corporate business when her father was away she is in a partnership with her father which now runs a construction and gravel business her brother entered the forest products business without owning a mill we believe bebout could have competed with petitioner if she had been so inclined bebout owned the same amount of stock of d c walker enterprises inc as d c and mary walker she owned percent of lyons veneer and had financial resources available to her bebout's covenant was limited to years and to a 140-mile radius around lyons oregon we think these limits were reasonably drawn to keep bebout from competing with petitioner bebout intended to remain in the area these facts favor petitioner bebout's technical knowledge of the forest products industry is not established by the record clausen believed it was unlikely that bebout could compete with petitioner without d c walker's help bebout made no statements when the family sold the walker assets indicating that she intended to compete bebout testified that she had good contacts and relationships with suppliers and customers but could not identify any of them there is no evidence that petitioner had a bona_fide interest in eliminating bebout as a competitor these facts favor respondent expert opinions the parties relied on expert witnesses to prove the value of the covenants not to compete on date expert witnesses' opinions can aid the court in understanding an area requiring specialized training knowledge or judgment however as the trier of fact the court is not bound by the experts' opinions 304_us_282 the opinions of expert witnesses are weighed according to their qualifications and other relevant evidence 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 85_tc_469 the testimony of each expert was generally helpful to our overall understanding of the case however we believe the testimony of each expert was excessively favorable to the party which called the expert a petitioner's expert petitioner relied on clausen's expert testimony to value the covenants not to compete goodwill and going-concern value clausen concluded that the three covenants were worth dollar_figure clausen used a method based on his estimate of how much petitioner would save if the walker entities stopped bidding on public timber clausen studied sales by the forest service blm and the state of oregon to quantify how much direct competition there was between the frereses and walkers during the years before the walker asset sale he found nine sales in which petitioner was the high bidder and walker was the second high bidder he assumed that petitioner could have been the high bidder for slightly more than the third high bid for those sales if walker had not bid he subtracted the high bid from the third high bid the difference is the upbid in his opinion the upbid was the cost walker imposed on petitioner he calculated that the annual average upbid for the 7-year period was dollar_figure he applied that amount to each year from to he calculated the total present_value of the upbids over the years to be dollar_figure discounted by percent and dollar_figure discounted by percent he averaged those two amounts and concluded that the covenants were worth dollar_figure we believe clausen significantly overstated his conclusion he assumed that the upbid is the difference between the highest and third highest bid clausen did not adequately explain why he subtracted the upbid resulting from two bidders to estimate the effect on the contract_price of one bidder he did not explain why it is reasonable to assume that a bidder could count on beating the third highest bidder by an insignificant amount clausen did not use a weighted average of upbids to calculate the value of the covenants however he used weighted averages in other parts of his report he believed that more weight should be given to recent events in analyzing the forest products industry because the industry was highly cyclical he weighted earnings a sec_5 for for for for and for thus he gave more weight to the years immediately before the sale when he evaluated earnings on the other hand clausen's method of evaluating upbids minimized the bids from the years immediately before the sale even though according to clausen the earlier years should be given less weight clausen assumed that no other bidder would take the walkers' place however he estimated that brent walker cost petitioner dollar_figure in upbids this shows that others can cause substantial upbids for petitioner on timber contracts clausen listed entities in the north santiam canyon that competed for timber robert t freres jr testified that petitioner's principal competitors for public timber in the north santiam canyon area during the 1980's were cedar lumber lyons veneer young morgan and frank lumber petitioner also competed for example with avison lumber frasier lumber vanport manufacturing boise cascade willamette industries and bohemia clausen did not discuss whether any of these companies would replace the walkers in bidding for timber clausen testified that whether a bidder drops out depends on each bidder's backlog of stumpage market for their product need for the timber and many other variables clausen believed that there were few bids between petitioner and the walkers in the years immediately before the walker asset sale because the walkers had a large volume of timber contracts remaining from the early 1980's the walkers kept timber contracts after the walker asset sale petitioner made clear that one of the reasons for the covenants not to compete was to eliminate the walkers from bidding for timber however clausen did not explain why the timber contracts that the walkers kept and the continued decreased bidding activity would not affect the value of the covenants not to compete there is no doubt that d c walker affected petitioner's cost for timber however we believe clausen's analysis significantly overstates the value of the covenants not to compete b respondent's expert respondent's expert witness was d alan hungate hungate of the first princeton corp in portland oregon he concluded that mary walker's and bebout's covenants not to compete had no value and that d c walker's covenant was worth dollar_figure on date hungate assumed that the fair_market_value of the covenants not to compete is the sum of the present_value of lost cash-flow that would occur if there were no covenants not to compete and tax savings from amortizing the value of the covenants he computed the lost cash-flow by analyzing the volume of timber available to petitioner hungate estimated that petitioner could buy percent more timber with the covenants not to compete he believed that petitioner's cash-flow would have been cut by about percent if the walkers could compete he computed the present_value of that amount and divided it by because he believed that there was a one-third chance that d c walker would have competed against petitioner if there had been no covenant he calculated the tax savings and added that amount to the lost cash-flow total he concluded that the covenants not to compete had a fair_market_value of dollar_figure on date we have very little confidence in hungate's value of the covenants not to compete we are not convinced that there was only a one-third chance that d c walker would compete without a covenant_not_to_compete hungate ignored significant facts one of the primary reasons that petitioner wanted the covenants not to compete was to eliminate the walkers from bidding on timber hungate ignored this fact on several occasions d c walker bid a forest service sale to an inflated level then dropped out leaving petitioner to buy the timber at a higher price hungate conceded that his method could not account for this situation because he only analyzed available timber volume and not the prices of timber the walkers competed with the three mills that petitioner owned hungate ignored this fact and only measured the cash-flow of the two mills that petitioner bought from the walkers hungate testified that petitioner and the walkers bought timber from the forest service blm and the state of oregon hungate ignored timber sales from blm and the state of oregon hungate evaluated the volume or market share of timber to select a dollar value he assumed that the available volume of timber had a direct relationship with cash-flow he assumed that each percentage increase of available volume of timber resulted in about the same percentage increase in cash-flow he did not support that assumption hungate testified that the court should use caution in relying on his method he admitted that it is very difficult to analyze the direct relationship between the volume of timber and cash-flow because many factors affect cash- flow however he did not explain those factors we also disagree with hungate's conclusion that bebout's covenant_not_to_compete had no value we do not find hungate's estimates of the value of the covenants not to compete to be very convincing conclusion about the value of the covenants not to compete we conclude that d c walker's covenant_not_to_compete had a fair_market_value of dollar_figure on date because mary walker had less experience in the timber industry and no stated intent to compete and posed no credible threat to petitioners we conclude that the fair_market_value of her covenant_not_to_compete was zero on date while bebout lacked experience in certain aspects of the timber industry we think her knowledge the fact that her brother competed effectively and her subsequent work history show that her covenant had some value which we conclude was dollar_figure b fair_market_value of land petitioner reported that the fair_market_value of the land belonging to the walker entities was dollar_figure on date respondent determined that the fair_market_value was dollar_figure the land consisted of the mill site and ancillary land the mill site was the 35-acre area surrounding the mills the rest of the land about acres was ancillary land darr goss goss petitioner's expert real_property appraiser concluded that the land was worth dollar_figure based on six sales of land comparable to the mill site and five sales of land comparable to the ancillary land respondent did not cross-examine goss or offer any evidence about the fair_market_value of the land respondent contends that goss' sale was not comparable because it had a log pond unlike the walker's mill site petitioner contends that the log pond served the same purpose as the log deck for the walker mill site even if respondent is correct about the log pond respondent does not criticize goss' sale sec_2 or respondent contends that the sale site is not comparable to the walker site because the sale site had potential environmental cleanup problems respondent alleges that the sale mill site occupied only one-fifth of the land that was sold we disagree the walker mill site had similar environmental problems respondent did not include the log deck area in computing the sale mill-site area we believe the sale site is comparable to the walker mill site respondent contends that the sale site is not comparable to the walker site because the sale site was zoned for industrial and agricultural use we disagree goss reasonably concludes in his report that the highest_and_best_use of the walker site was industrial and agricultural respondent contends that goss should increase his estimate of the value of the ancillary land because the land includes a solid_waste disposal site we disagree the solid_waste disposal site had little value because a permit to establish such a site was inexpensive and easy to obtain the site may contain substances which could decrease its value we believe this is quite possible because other parts of the property had been contaminated with pentachlorophenol respondent criticizes goss' conclusion that the highest_and_best_use of the ancillary land was agricultural development and points out that it was zoned for industrial use we find goss' opinion that development of the entire site is unlikely because part of it is zoned for farm forest use to be reasonable respondent offered no contrary evidence respondent criticizes goss for failing to consider the potential for planting timber on the ancillary land however goss did just that in discussing the use and zoning of the land we conclude that the fair_market_value of the land on date was dollar_figure c allocation for goodwill or going-concern value sec_1060 and the parties' contentions the parties agree that sec_1060 applies to the walker asset sale under sec_1060 assets are divided into four classes class i cash and demand deposits class ii certificates of deposit federal securities readily marketable_stock and securities and foreign_currency class iii includes accounts_receivable equipment buildings land and covenants not to compete and class iv goodwill and going-concern value sec_1_1060-1t a b d temporary income_tax regs fed reg date the total consideration is allocated to class_i_assets in an amount equal to each asset's face value the remaining consideration is then allocated to class_ii_assets in proportion to the fair_market_value of each class ii asset the remaining consideration is then allocated to class_iii_assets in an amount equal to the fair_market_value of each class iii asset any residue is allocated to class iv sec_1_1060-1t d temporary income_tax regs supra petitioner argues that no value should be allocated to class iv because the value of class_iii_assets exceeds the sale price respondent determined that the sale price exceeded the value of the class_iii_assets by dollar_figure on date respondent contends that the sale price exceeded the value of class_iii_assets by dollar_figure the parties agree that the value of the timber contracts was dollar_figure million on date we have decided that the values of the land and covenants not to compete were dollar_figure and dollar_figure respectively petitioner contends that the fair market values of building and improvements equipment and rolling_stock were as provided in the reports of its expert witnesses the following chart shows the parties' positions relating to the allocation for all assets class_iii_assets petitioner's purchase d c walker agreement petitioner's respondent's respondent's enterprises inc and return brief determination brief land dollar_figure dollar_figure dollar_figure dollar_figure buildings and improvements big_number big_number big_number big_number equipment big_number big_number big_number big_number rolling_stock big_number big_number big_number big_number lyons veneer buildings and improvements big_number big_number big_number big_number equipment big_number big_number big_number big_number rolling_stock big_number big_number big_number big_number covenants not to compete d c walker big_number big_number big_number big_number mary walker big_number - - donna lee bebout big_number - - u s forest service timber sale contracts big_number big_number big_number big_number total class iii big_number big_number big_number big_number class_iv_assets goodwill going- concern value - - - - big_number big_number petitioner's evidence of the value of buildings and improvements equipment and rolling_stock petitioner introduced into evidence expert reports with valuations of buildings and improvements equipment and rolling_stock which differ from those contained in the purchase agreement and petitioner's tax_return respondent contends that we must apply the rule in 378_f2d_771 3d cir vacating and remanding 44_tc_549 or alternatively the strong_proof rule a the danielson_rule in danielson the court_of_appeals for the third circuit held that a party to a contract allocating part of the purchase_price to a covenant_not_to_compete can challenge the tax consequences of that agreement only by presenting proof which would be admissible in an action between the parties to the agreement to alter that construction or to show its unenforceability because of mistake undue influence fraud or duress commissioner v danielson supra pincite not all courts of appeals have adopted the danielson_rule we do not apply it unless the court_of_appeals to which a case could be appealed has adopted it 87_tc_1046 87_tc_178 affd without published opinion 833_f2d_303 3d cir 54_tc_742 affd 445_f2d_985 10th cir this case is appealable to the court_of_appeals for the ninth circuit that court_of_appeals has not adopted the danielson_rule therefore we do not apply it in cases appealable to that court_of_appeals the court_of_appeals for the ninth circuit cited 378_f2d_771 3d cir revg and remanding 44_tc_549 in throndson v commissioner 457_f2d_1022 9th cir affg 51_tc_306 in throndson the court_of_appeals did not decide whether the danielson_rule applied because there was no binding contract which is required to apply the danielson_rule b the strong_proof rule alternatively respondent contends that the strong_proof rule applies here 264_f2d_305 2d cir 102_tc_406 elrod v commissioner supra pincite coleman v commissioner supra pincite n 73_tc_406 in ullman the court_of_appeals for the second circuit held that a taxpayer-buyer had to produce strong_proof to overcome allocations of value in an agreement it negotiated with a seller which had an adverse tax position in ullman the court_of_appeals said that tax adversity forces most buyers and sellers to use realistic values when they allocate the purchase_price in an agreement ullman v commissioner supra pincite see schulz v commissioner f 2d pincite generally speaking the countervailing tax considerations upon each taxpayer should tend to limit schemes or forms which have no basis in economic fact umco corp v commissioner tcmemo_1973_218 conflicting tax interests are a prerequisite to applying the strong_proof rule the rationale for the strong_proof rule does not apply here because the seller did not care about and the parties did not negotiate the allocations schulz v commissioner supra ullman v commissioner supra respondent has given no reason for it to apply beyond the context in which it was created we are inclined not to expand it without a supporting rationale c weighing the evidence the evidence of the value of the buildings and improvements equipment and rolling_stock consists of the opinions of petitioner's experts and the amounts in the written_agreement donald gwyther gwyther prepared an expert report on the value of the equipment and rolling_stock goss prepared an expert report on the value of the buildings and improvements respondent did not dispute either gwyther's or goss' expertise we admitted their reports as exhibits attached to the stipulation of facts respondent speculates that some of gwyther's data may be inaccurate however respondent did not cross-examine gwyther or offer any evidence in response to his report we believe gwyther's and goss' reports to be credible respondent contends that the contract allocation establishes the value of the buildings and improvements equipment and rolling_stock we disagree we view the allocations in the written_agreement and on petitioner's income_tax return as evidence of the value of the disputed items analogous to an admission under rule d of the federal rules of evidence which petitioner can overcome with cogent evidence see 412_f2d_800 3d cir affg tcmemo_1968_126 the contract allocation was unilateral and made without an expert appraisal cf mooneyham v commissioner tcmemo_1991_178 the record does not show how the freres family chose the amounts they used in the agreement we believe gwyther's and goss' opinions of value are entitled to considerably more weight than the opinions of the members of the freres family we conclude that petitioner is entitled to prevail on the allocations for buildings and improvements equipment and rolling_stock even if a strong_proof standard applies we conclude that the proper allocations of value under sec_1060 for the class_iii_assets are dollar_figure for buildings and improvements dollar_figure million for equipment and dollar_figure for rolling_stock calculation of goodwill and going-concern value under sec_1060 petitioner paid dollar_figure million for the walker assets to allocate the purchase_price to assets under sec_1060 we subtract from that amount the following values for class_iii_assets d c walker enterprises inc land dollar_figure buildings and improvements big_number equipment big_number rolling_stock big_number lyons veneer buildings and improvements big_number equipment big_number rolling_stock big_number covenants not to compete d c walker big_number mary walker - - donna lee big_number u s forest service timber sale contracts big_number total class_iii_assets big_number we allocate the consideration received in the walker sale under sec_1060 as follows consideration received for purchase of assets dollar_figure allocation to class i and ii - - allocation to class iii a b amount available to allocate to class iii big_number class_iii_assets big_number allocation to class iv a amount available to allocate to class iv is goodwill and going-concern value - - to reflect concessions by the parties and the foregoing decision will be entered under rule
